DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a decoder” in claims 1 and 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The instant claims are directed to a program for a computer. Computer programs do not fall into any statutory category of process, machine, manufacture, or composition of matter (In Re Nuijten, Fed. Cir. 2007). Rather, a program is a collection of executable instructions, in the absence of any physical structure or tangible material. Since the full scope of the claimed medium in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the top position”, but Claim 1 recites “a top position of each piece of data of a plurality of channels” so it is unclear which top position is referred to in Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salzer et al. (US 6,895,596 B1), hereinafter referred to as Salzer.

Regarding claim 1, Salzer teaches:
An information processing apparatus, comprising
a decoder that acquires a top position of each piece of data of a plurality of channels included in each frame of compressed audio data and decodes the data of the plurality of channels for each block with a predetermined size from the top position (Fig. 1, 3, col. 3 lines 37 - col. 4 line 16, where the headers are the top positions of the channels, where packets of data are processed and decompressed).  

Regarding claim 2, Salzer teaches:
The information processing apparatus according to claim 1, wherein 
each frame of the compressed audio data includes data of a first channel and data of a second channel sequentially from a top of the frame (Fig. 1, col. 1 lines 54-67, where data is from sequential channels in each frame), and 
the decoder decodes a first block from the top position in the first channel, decodes a second block from the top position in the second channel, decodes a third block from an end position of the first block in the first channel, and decodes a fourth block from an end position of the second block in the second channel (Fig. 1, 3, col. 3 lines 37 - col. 4 line 16, where the packets of data are processed and decompressed, the blocks corresponding to the packets at the beginning and end of each channel of the frame).  

Regarding claim 10, Salzer teaches:
The information processing apparatus according to claim 2, further comprising 
a rendering unit that renders audio data of the first block and audio data of the second block after the decoder decodes the first block and the second block (Fig. 3 elements 72, 24, col. 4 lines 9-16, where the decompressed audio is output from a speaker).  

Regarding claim 12, Salzer teaches:
A program, which causes an information processing apparatus to operate as a decoder that acquires a top position of each piece of data of a plurality of channels included in each frame of compressed audio data and decodes the data of the plurality of channels for each block with a predetermined size from the top position (Fig. 1, 3, col. 3 lines 37 - col. 4 line 16, where the headers are the top positions of the channels, where packets of data are processed and decompressed).  

Regarding claim 13, Salzer teaches:
An information processing method, comprising
by a decoder, acquiring a top position of each piece of data of a plurality of channels included in each frame of compressed audio data and decoding the data of the plurality of channels for each block with a predetermined size from the top position (Fig. 1, 3, col. 3 lines 37 - col. 4 line 16, where the headers are the top positions of the channels, where packets of data are processed and decompressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzer, in view of Ramamoorthy (US 2012/0243692 A1).

Regarding claim 1, Salzer teaches:
An information processing apparatus, comprising
decodes the data of the plurality of channels for each block with a predetermined size from the top position (col. 3 lines 37-52, where a certain amount of data at a time is processed).  
Salzer does explicitly teach acquiring the top position, though the audio data channels are separated by headers.
Ramamoorthy teaches:
a decoder that acquires a top position of each piece of data of a plurality of channels included in each frame of compressed audio data (Fig. 6, para [0064], where the first block of each channel is extracted) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salzer by using the parsing of Ramamoorthy (Ramamoorthy Fig. 6) on the input audio of Salzer (Salzer Fig. 1) in order to improve processing efficiency (Ramamoorthy para [0065]).

Regarding claim 2, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 1, wherein 
each frame of the compressed audio data includes data of a first channel and data of a second channel sequentially from a top of the frame (Salzer Fig. 1, col. 1 lines 54-67, where data is from sequential channels in each frame), and 
the decoder decodes a first block from the top position in the first channel, decodes a second block from the top position in the second channel, decodes a third block from an end position of the first block in the first channel, and decodes a fourth block from an end position of the second block in the second channel (Salzer Fig. 1, 3, col. 3 lines 37 - col. 4 line 16, where the packets of data are processed and decompressed, the blocks corresponding to the packets at the beginning and end of each channel of the frame).  

Regarding claim 3, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 1, further comprising 
a parser unit that specifies the top position (Ramamoorthy Fig. 6 element 19, para [0064], where the parser determines the first audio blocks for each channel).  

Regarding claim 4, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 3, wherein 
the parser unit decodes the compressed audio data and specifies the top position (Ramamoorthy para [0064], where the parser performs decoder logic to process the encoded audio data by channel).  

Regarding claim 10, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 2, further comprising 
a rendering unit that renders audio data of the first block and audio data of the second block after the decoder decodes the first block and the second block (Salzer Fig. 3 elements 72, 24, col. 4 lines 9-16, where the decompressed audio is output from a speaker).  

Regarding claim 11, Salzer teaches:
An information processing system, comprising: 
a first information processing apparatus including
decodes the data of the plurality of channels for each block with a predetermined size from the top position (col. 3 lines 37-52, where a certain amount of data at a time is processed); and
Salzer does explicitly teach acquiring the top position, though the audio data channels are separated by headers.
Ramamoorthy teaches:
a decoder that acquires a top position of each piece of data of a plurality of channels included in each frame of compressed audio data (Fig. 6, para [0064], where the first block of each channel is extracted) and
a second information processing apparatus including 
a parser unit that specifies the top position (Fig. 6 element 19, para [0064], where the parser determines the first audio blocks for each channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salzer by using the parsing of Ramamoorthy (Ramamoorthy Fig. 6) on the input audio of Salzer (Salzer Fig. 1) in order to improve processing efficiency (Ramamoorthy para [0065]).

Regarding claim 12, Salzer teaches:
decodes the data of the plurality of channels for each block with a predetermined size from the top position (col. 3 lines 37-52, where a certain amount of data at a time is processed).  
Salzer does explicitly teach acquiring the top position, though the audio data channels are separated by headers.
Ramamoorthy teaches:
A program (para [0066], where a program is used), which causes an information processing apparatus to operate as a decoder that acquires a top position of each piece of data of a plurality of channels included in each frame of compressed audio data (Fig. 6, para [0064], where the first block of each channel is extracted) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salzer by using the parsing of Ramamoorthy (Ramamoorthy Fig. 6) on the input audio of Salzer (Salzer Fig. 1) in order to improve processing efficiency (Ramamoorthy para [0065]).

Regarding claim 13, Salzer teaches:
An information processing method, comprising
decoding the data of the plurality of channels for each block with a predetermined size from the top position (col. 3 lines 37-52, where a certain amount of data at a time is processed).
Salzer does explicitly teach acquiring the top position, though the audio data channels are separated by headers.
Ramamoorthy teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salzer by using the parsing of Ramamoorthy (Ramamoorthy Fig. 6) on the input audio of Salzer (Salzer Fig. 1) in order to improve processing efficiency (Ramamoorthy para [0065]).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzer, in view of Ramamoorthy, and further in view of Jax et al. (US 2011/0103445 A1), hereinafter referred to as Jax.

Regarding claim 5, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 4, wherein
each frame of the compressed audio data includes data of a first channel and data of a second channel sequentially from a top of the frame (Salzer Fig. 1, col. 1 lines 54-67, where data is from sequential channels in each frame), and
Salzer in view of Ramamoorthy does not teach:
the parser unit decodes the data of the first channel and specifies an end position of the data of the first channel as a top position of the data of the second channel.  
Jax teaches:
the parser unit decodes the data of the first channel and specifies an end position of the data of the first channel as a top position of the data of the second channel (para [0043], where decoding of the enhancement layer starts after the last frame of the base layer data).  


Regarding claim 6, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 3, wherein
Salzer in view of Ramamoorthy does not teach:
the parser unit specifies the top position from meta-information of the compressed audio data.  
Jax teaches:
the parser unit specifies the top position from meta-information of the compressed audio data (para [0043], where a pointer from the file header shows the start point).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salzer in view of Ramamoorthy by using the parsing of Jax (Jax para [0043]) on the input audio of Salzer in view of Ramamoorthy (Salzer Fig. 1), so that correct decoding ensures that the two layers or channels are synchronized (Jax para [0043]).

Regarding claim 7, Salzer in view of Ramamoorthy teaches:
The information processing apparatus according to claim 4, wherein
Salzer in view of Ramamoorthy does not teach:
the parser unit specifies the top position and generates meta-information of the compressed audio data including the top position, and 
the decoder decodes the data of the plurality of channels for each block with the predetermined size from the top position by using the top position included in the meta-information.  

the parser unit specifies the top position and generates meta-information of the compressed audio data including the top position (para [0043], where the start location is determined by a pointer in the header), and 
the decoder decodes the data of the plurality of channels for each block with the predetermined size from the top position by using the top position included in the meta-information (para [0043], where decoding of the enhancement layer starts after the last frame of the base layer data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salzer in view of Ramamoorthy by using the parsing of Jax (Jax para [0043]) on the input audio of Salzer in view of Ramamoorthy (Salzer Fig. 1), so that correct decoding ensures that the two layers or channels are synchronized (Jax para [0043]).

Regarding claim 8, Salzer in view of Ramamoorthy and Jax teaches:
The information processing apparatus according to claim 7, wherein 
the parser unit generates compressed audio data including the meta-information (Ramamoorthy para [0064], where the process channel receives encoded audio and metadata after parsing).  

Regarding claim 9, Salzer in view of Ramamoorthy and Jax teaches:
The information processing apparatus according to claim 7, wherein 
the parser unit generates a meta-information file including the meta-information (Jax para [0043], where the pointer information is in the file header).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0103635 A1 Claim 15 teaches decoding audio data and simultaneously retrieving new data and storing the processed data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658